Citation Nr: 1718661	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis of the right leg.

2.  Entitlement to service connection for a left foot disability, to include plantar fasciitis, pes planus, and tendinitis.  

3.  Entitlement to service connection for a right foot disability, to include plantar fasciitis, pes planus, and tendinitis.  

4.  Entitlement to service connection for a right hip disability, to include osteoarthritis of the right hip. 

5.  Entitlement to service connection for a right knee disability, to include chondromalacia patella.  

6.  Entitlement to an acquired psychiatric disorder, to include depression.  



REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 8, 2003 to April 18, 2003 and from August 18, 2009 to September 3, 2009, with additional service in the Ohio National Guard through October 3, 2011.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The appellant testified before the undersigned Veterans Law Judge in September 2016.  A transcript of this hearing is associated with the claims file. 

The issues of entitlement to service connection for Raynaud's disease, left hip disability, left ankle disability, low back disability, neck disability, left foot disability, chronic gastritis, hiatus hernia, headaches, right shoulder disability, right elbow disability, left knee disability, hypertension, homocysteine, mild aortic regurgitation, mild tricuspid regurgitation, trace pulmonic regurgitation, hypermobility syndrome, neurocognitive disorder, bilateral iliotibial ban syndrome, benign neoplasm of the colon, benign neoplasm of the skim, angina pectoris, gastroesophageal reflux disease, peripheral vascular disease, myocardial infarction, temporomandibular joint disorder, hyperlipidemia, and colon polyps, as well as entitlement to a total disability rating based on individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2013, August 2013, October 2013, April 2014, May 2014, June 2014, July 2014, September 2014, November 2014, and March 2015 statements.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant served on ACDUTRA from August 18, 2009 to September 3, 2009 in Serbia.  It is his contention that he injured himself during a hike up and down a mountain in Serbia.  He states that he fell several times during the hike and injured his feet and his right leg.  He asserts that he received medical treatment the next day and was put on a three day profile for heat exhaustion.  He further contends that the August 2009 injury on the mountain resulted in his deep vein thrombosis.  Moreover, he contends that his current right hip disability and right knee disability are secondary to either his mountain injury or the deep vein thrombosis.  Additionally, he states that his psychiatric disability had its onset in Serbia as a result of the mountain injury, or is secondary to his physical disabilities. 

The appellant's service treatment records do not include treatment for, or diagnosis of, a foot disability during his time in Serbia, nor do the service treatment records include a profile for heat exhaustion.  The medical evidence does reveal that the appellant had an ankle sprain in April 2010 and a diagnosis of deep vein thrombosis of the right leg in July 2010.  He was eventually placed on a permanent physical profile for deep vein thrombosis of the right leg and ankle sprain in December 2010 and was medically discharged from the National Guard in October 2011.  However, it is unclear whether the appellant was on ACDUTRA during the time of his ankle injury or his diagnosis of deep vein thrombosis.  Upon remand, the AOJ should take appropriate action to determine if the appellant had ACDUTRA service at any point from April 2010 to October 2011.

In light of the appellant's contentions that he injured himself and sought medical treatment during a period of ACDUTRA, VA examinations are required to determine the nature, onset, and etiology of any bilateral feet disability, right leg disability, right knee disability, right hip disability, and acquired psychiatric disability found to be present.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The appellant has submitted a copy of his Social Security Administration decision, but it appears that the medical records upon which the decision was based were not submitted.  Upon remand, the AOJ should take appropriate action to obtain the complete Social Security Administration records.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

During the September 2016 Board hearing, the appellant testified that he submitted medical nexus statements and "DBQs" for his service connection claims.  Although medical nexus statements are of record, it does not appear that VA disability benefits questionnaire forms are associated with the claims file.  Accordingly, upon remand, the appellant is invited to resubmit such forms.  Moreover, the November 2016 medical opinion from Dr. T. references treatment from October 2016 that is not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since March 2016. 

2.  Invite the appellant to identify or submit any outstanding private treatment records, to include treatment records from Dr. T. dated October 2016 and any "DBQs" that the appellant wishes to submit.  The AOJ should take appropriate action to associate the identified treatment records with the claims file.  Negative responses should be documented.   

3.  Determine if the appellant had ACDUTRA service at any point from April 2010 to October 2011.     

4.  Obtain the appellant's complete Social Security Administration records.  If the records sought are not available, a negative response should be associated with the claims file. 

5.  Then schedule the appellant a VA examination to determine the nature, onset, and etiology of his deep vein thrombosis of the right leg, bilateral foot disability, right knee disability, and right hip disability.  

(A) The examiner should diagnose any disabilities of the feet, right knee, and right hip found to be present.  

(B) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's deep vein thrombosis of the right leg (i) had its onset during a verified period of ACDUTRA, or (ii) is otherwise the result of a disease or injury incurred during a verified period of ACDUTRA. 

(C) For each diagnosed disability of the right and left foot, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability (i) had its onset during a verified period of ACDUTRA, or (ii) is otherwise the result of a disease or injury incurred during a verified period of ACDUTRA.

(D) For each diagnosed disability of the right hip, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability (i) had its onset during a verified period of ACDUTRA, or (ii) is otherwise the result of a disease or injury incurred during a verified period of ACDUTRA. 

(E) For each diagnosed disability of the right knee, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability (i) had its onset during a verified period of ACDUTRA, or (ii) is otherwise the result of a disease or injury incurred during a verified period of ACDUTRA.

(F) If it is determined that any of the diagnosed disabilities had its onset during a verified period of ACDUTRA or is otherwise the result of a disease or injury incurred during a verified period of ACDUTRA, then the examiner should state whether any of the diagnosed disabilities are at least as likely as not (i) caused by or (ii) aggravated (permanently worsened beyond the normal course of the disease) by the disability related to the verified period of ACDUTRA.  

In rendering the above requested opinions, the examiner is asked to review and consider the July 2014 and August 2015 medical statement from Dr. S., the April 2014 medical statement from Dr. W., and November 2016 medical statement from Dr. T.  The examiner should also review and consider the medical journal article submitted in June 2014 regarding mountain sickness.  

6.  Schedule the appellant an appropriate VA examination to determine the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  

(A) The examiner should diagnose any acquired psychiatric disorder found to be present.   

(B) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's acquired psychiatric disorder (i) had its onset during a verified period of ACDUTRA, or (ii) is otherwise the result of a disease or injury incurred during a verified period of ACDUTRA. 

(C) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's acquired psychiatric disorder is (i) caused by or (ii) aggravated (permanently worsened beyond the normal course of the disease) by any disabilities of the bilateral feet, right hip, right knee, and deep vein thrombosis of the right leg found to be service-connected.  

In rendering the requested opinion, the examiner is asked to review and consider the February 2015 opinion from the appellant's social worker.  

7.  Then, after conducting any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the appellant and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





